United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 31, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-10450
                         Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus


SHAUN RUSSELL WINLAND,
                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                  USDC No. 7:02-CR-00010-ALL-R
                       --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Shaun Russell Winland (Winland) appeals his guilty-plea

conviction and sentence for felon in possession of a firearm, a

violation of 18 U.S.C. § 922(g)(1).    Winland was sentenced to 10

years’ imprisonment and to three years of supervised release.          He

argues on appeal that the magistrate judge plainly erred in not

advising him of the effect of supervised release as required by

Rule 11 of the Federal Rules of Criminal Procedure.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-10450
                                -2-

     The Federal Rules of Criminal Procedure were amended

December 1, 2002.   Because Winland’s rearraignment occurred after

that date, the current version controls.   See United States v. De

Los Santos, 260 F.3d 466, 447 (5th Cir. 2001).    The current

version of Rule 11 does not require, as the former version did,

that the court explain to the defendant the “effect” of

supervised release or the revocation thereof.    Thus, Winland

cannot show plain error.   See United States v. Vonn, 535 U.S. 55,

59 (2002).

      The appeal is DISMISSED as frivolous.   5TH CIR. R. 42.2.